                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

CORA CUNNINGHAM                                                                     PLAINTIFF

V.                                                                 NO. 4:19-CV-10-DMB-JMV

EAST TALLAHATCHIE SCHOOL
DISTRICT                                                                          DEFENDANT


                                            ORDER

       On January 8, 2020, United States Magistrate Judge Jane M. Virden conducted a settlement

conference with the parties in this case. The minutes of the conference reflect that this case was

settled. Doc. #37. Accordingly, the pending motion for partial summary judgment [31] is

terminated and this case is CLOSED.

       SO ORDERED, this 24th day of February, 2020.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
